DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 05/27/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,841,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: This instant application claims analogous subject matter from it’s issued parent application 15/648, 984.  The prior art could not anticipate or render obvious the limitations, “encoding blocks in the at least one first slice partition using a SAO filter; encoding blocks in the at least one second slice partition….without applying a SAO filter to edge blocks in the second partition; wherein the SAO filter is disabled while encoding the at least one second slice partition”.  The first slice partition is defined as contiguous edge blocks and the second slice partition is defined as non-contiguous edge blocks.  Therefore, the SAO filter is selected to be on/off based on which slice partition is being coded (i.e. contiguous edge blocks or non-contiguous edge blocks).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486